On Rehearing.
Before PHILLIPS and BRATTON, Circuit Judges.
BRATTON, Circuit Judge.
The question which this case presents is whether disability compensation awarded in 1930 for a disability existing since discharge in 1919 can effect continuation or revival of a contract of renewable war risk insurance after July 2, 1927. It was observed at the threshold of our former opinion that the question is a difficult one which must be resolved by interpretation of certain statutory provisions. Sections 301 and 305 of the World War Veterans’ Act of 1924, as amended, are the provisions involved.
Taking up the history of section 301, war risk insurance was authorized by the Act of October 6, 1917. 40 Stat. 398. Section 404 provided that such insurance should be term insurance for successive terms of one year each, and that not later than five years after the date of the termination of the war, it should be converted into such other form or forms of insurance as should be prescribed by regulations and as the insured should request. It then directed the promulgation of regulations for the right to convert into ordinary life, twenty-payment life, endowment maturing at the age of sixty-two, and other usual forms of insurance. The amendment of 1921 re-enacted the provisions in respect to conversion and added that where an insured whose renewable insurance had matured through total and permanent disability was found and declared to be no longer disabled in that manner and where the contingency was extended beyond the five-year period during which such insurance must otherwise have been converted, he should have two years from the date on which renewed payment of premiums was required within which to make conversion. 42 Stat. 147, 155. Then came section 301 in 1924. It provided that all term insurance should be converted not later than July 2, 1926; and that it should cease on that date, except where death or total and permanent disability should have previously occurred. Like provision was made for conversion within two years after renewed payment of premiums was exacted upon a finding that the insured was no longer totally and permanently disabled. 43 Stat. 607 (624). The section was amended in 1926. 44 Stat. 686, 38 U.S.C.A. § 512. The amendment deferred the termination of such insurance to July 2, 1927, and provided that it should cease on that date, except when death or total and permanent disability had occurred prior thereto. It contained a proviso that the director could by regulation extend the time for conver*603sion if the mental condition or disappearance of the insured on July 2, 1927, made conversion impracticable or impossible on that date.
Turning now to the history of section 305, the Act of August 9, 1921, added section 408 to the War Risk Insurance Act. It provided that where a soldier had theretofore allowed his insurance to lapse while suffering from wounds or disease suffered or contracted in line of service, and at the time of such lapse he was entitled to compensation on account thereof in a sum equal to or in excess of the amount due as premiums, and had since died from such wounds or disease without collecting such compensation, the policy should not be deemed to have lapsed; and payment was authorized less a deduction for premiums and interest. 42 Stat. 147 (156). The section was amended two years later to provide that where a soldier had allowed his insurance to lapse in such circumstances and dies or has died from such wounds or disease, or becomes or has become totally and permanently disabled by reason thereof, without collecting such compensation, the policy should be deemed to continue in force and be paid ■ in like manner. 42 Stat. 1521 (1525). Section 305 followed in 1924. It provided that where a person had theretofore allowed his insurance to lapse while suffering from a compensable disability for which compensation had not been collected and dies or has died, or becomes or has become totally and permanently disabled and at the time of such death or disability was entitled to uncollected compensation, so much of his insur-. anee as such uncollected compensation would purchase if applied to premiums when due, shall not be considered as lapsed. Payment was authorized for such insurance, less premiums and interest. 43 Stat. 607 (626). The section was amended in 1926. The amendment provided that where a person had allowed his insurance to lapse, or has canceled or reduced all or any part of it while suffering from a compensable disability for which compensation was due and dies or has died or becomes or has become totally and permanently disabled and at the time of such death or disability was entitled to uncollected compensation, then so much of his insurance as such compensation would purchase if applied to payment of premiums when due, shall not be considered as having lapsed or been canceled or reduced in amount. It contained a proviso that insurance thereafter revived under its provisions shall be paid only to the insured or certain named relatives. 44 Stat. 790 (799); 38 U.S.C.A. §516. A further provision was added to the section in 1928. It provided that compensation, uncollectible under certain provisions of law, shall be considered as compensation for the purposes of section 305. 45 Stat. 964 (971), 38 U.S.C.A. § 516.
 It is apparent that from the outset term insurance was regarded as temporary, and that it should be converted into other forms. Section 301 deals specifically and exclusively with insurance of that kind and provides in unyielding language that it should cease on July 2, 1927, unless death or total and permanent disability intervened prior to that date. The director was authorized to extend the time where conversion on that date was impracticable or impossible on account of the mental incapacity or absence of the insured, but there is no suggestion that such an extension was made in this instance. No effort was made on the trial to show that the insured came within the exception, and for that reason it is without moment on this appeal.
It is equally apparent that section 305 is a general provision which deals with various forms of insurance and has for its purpose the prevention of lapse if there is disability compensation presently due the insured, sufficient in amount to pay the premiums. As originally enacted it was confined to the lapsation of a policy; but in 1926 it was broadened to include cancellation or reduction; and in 1928 it was further broadened to include compensation which was uncollectible under other provisions. Term insurance was not specifically mentioned in the original section or in any of the amendments to it.
Thus one section relates specifically and exclusively to term insurance and provides that it should cease on July 2, 1927; and another section provides in general language that so much of an insurance policy shall not be deemed to have lapsed or been canceled or reduced as the existing unpaid disability compensation would purchase if applied to the payment of premiums. It is a familiar rule that different statutory or constitutional provisions shall be construed together and given harmonious effect if that can be done without violating the plain language used or the clear legislative in*604tent. But where a general provision and a specific provision cannot be reconciled, the former yields to the latter. That doctrine applies here, because there is nothing in the general section (305) which argues persuasively that Congress intended to neutralize or overcome the clear provision in the specific section (301) that term insurance should expire on July 2, 1927,'ex-cept where matured prior to that date by the intervention of death or total and permanent disability. Significance must be given to the fact that when section 305 was. amended in 1926 to include canceled or reduced insurance and when it was further amended in 1928 to include compensation which could not be collected under other sections, no reference was expressly made to term insurance. It must be assumed that if Congress intended or desired to extend such insurance beyond the date fixed for its termination, appropriate language would have been employed to evidence such purpose.
 Further, it is now called to our attention that since February, 1928, the Veterans’ Administration and its predecessor, the Veterans’ Bureau, have steadfastly and consistently construed the two statutes to mean that term insurance ceased on July 2, 1927; and that an award of compensation did not continue it beyond that date, or revive it. Claims have been adjudicated accordingly. That construction is entitled to great weight and should not be overthrown unless cogent reasons lead to the conclusion that it is clearly wrong. United States v. Jackson, 280 U.S. 183, 50 S.Ct. 143, 74 L.Ed. 361; Taylor v. Tayrien (C.C.A.) 51 F.(2d) 884; City of Tulsa v. Southwestern Bell Telephone Co. (C.C.A.) 75 F.(2d) 343; City of Roswell v. Mountain States Telephone & Tel. Co. (C.C.A.) 78 F.(2d) 379; Globe Indemnity Co. v. Bruce (C.C.A.) 81 F.(2d) 143. And Congress has convened repeatedly during the time the two sections have been thus construed and administered without ^expressing its disapproval. That silence must be regarded as acquiescence. United States v. Midwest Oil Co., 236 U.S. 459, 35 S.Ct. 309, 59 L.Ed. 673; Norwegian Nitrogen Products Co. v. United States, 288 U.S. 294, 53 S.Ct. 350, 77 L.Ed. 796; Pleasant v. Missouri-Kansas-Texas R. Co. (C.C.A.) 66 F.(2d) 842, certiorari denied 291 U.S. 659, 54 S.Ct. 376, 78 L.Ed. 1051; Commissioner v. McKinney (C.C.A.) 87 F.(2d) 811.
We are not unmindful of the fact that section 17, title II, of the Economy Act, approved March 20, 1933 (48 Stat. 11; 38 U.S.C.A. § 717), expressly repealed all laws relating to renewable term insurance and further provided that nothing contained therein should interfere with payments theretofore made or thereafter to be made under such insurance which had matured prior to the effective date of the act or on any judgment previously rendered in a suit on such insurance. It cannot be said, however, that the repeal of all laws relating to term insurance with preservation of rights to payments theretofore made or thereafter to be made under policies which had matured-at any time prior to the effective date of the act, without indicating an understanding that some policies had matured intermediate July 2; 1927, and March 20, 1933, can be construed as a controlling declaration that an award of compensation could continue such a policy or revive it after the date definitely fixed for its termination in 1927.
The award of compensation made in' 1930 did not prevent lapse of the policy or revive it. Whether it was matured by the intervention of total and permanent disability prior to July 2, 1927, was not an issue on the trial below. We, therefore, cannot consider it.
The judgment is reversed and the cause remanded for further proceedings in accordance with the views expressed herein.*

 McDERMOTT, Circuit Judge, joined in granting rehearing, but died before this opinion was prepared.